Rombaueu, J.,
delivered the opinion of the court.
This appeal is taken front a judgment in favor of defendant on a plea in abatement in an' attachment suit. The affidavit upon which the attachment issued is properly sworn to, and is in words and figures as follows:
“ Now at this day comes Ira S. Haseltine, and being duly sworn, deposes and says, that the above-named Ausherman, as the tenant of himself, occupied and rented for the year 1880, a portion bf the northeast quarter of section 24, township 29, range 23, Greene county, Missouri, amounting to sixty or seventy' acres, more or less, which was cultivated by him in corn, for the use of which he was to pay the one-third of the crop grown thereon, amounting to something like twenty-eight hundred bushels, the one-third thereof, amounting to nine hundred and thirty-three bushels, is now due and owing plaintiff, and, if not delivered, is worth two hundred and thirty-three and twenty-two one-hundredths dollars.
“ That said Ausherman refuses to pay said rent, and intends to remove, and is now removing, his property, including the said crop of corn, from the leased premises, and is disposing of the same so as to endanger, hinder, and delay affiant from collecting his rent.
“Ira S. Haseltine.”
The amended plea in abatement is verified by E. C. Powell as agent for defendant, and is in the following words:
“ Comes defendant, and for amended plea in abatement to the writ in attachment in the above-entitled cause says: It is not true, as alleged by the plaintiff in his petition and affidavit for attachment, that defendant, as tenant of said plaintiff, Haseltine, occupied and rented for the year 1880, a portion, or any portion of the northeast quarter of section 24, township 29, range 27, Greene county, Missouri, amounting to sixty *455or seventy acres; says it is not true, as alleged by said plaintiff, Haseltine, that said defendant was, during the year 1880, or at any part of said year, or at any other time, the tenant of said Haseltine, of said premises described in said affidavit or petition, or any part thereof; says it is not true, as. alleged by the said plaintiff in his petition and affidavit for attachment, that defendant was, at the date of plaintiff’s said affidavit, or at any time, removing his (defendant’s) property, including the said crop of com, from said alleged and supposed leased premises, or that defendant is or was disposing of the same so as to endanger, hinder, or delay the plaintiff from collecting his alleged rent.
“Gí-oode, McAeee & Massey, and R. W. Fyan,
“for defendant.”
Upon such plea being filed the plaintiff moved the court to render judgment in his favor sustaining the attachment, assigning as ground that the defendant having first filed a plea in abatement, and having subsequently filed the plea hereinabove recited, by such' second plea (which plaintiff averred to be a plea to the merits) waived all objections to the attachment. This motion the court overruled, the defendant excepting. This exception is the first one presented for our consideration.
It is settled in this state by repeated adjudications that a defendant in attachment waives his plea in abatement by pleading to the merits. Hatry v. Shuman, 13 Mo. 548; Green v. Craig, 47 Mo. 92. The rule is the same whether the matter in bar is set up in the same pleading containing the matter in abatement, or in a separate answer. Cannon v. McManus, 17 Mo. 346; Fordyce v. Hathorn, 57 Mo. 120. But where a plea purports to be a plea in abatement, and is no more than a literal traverse of the allegations of the affidavit, and thus a literal compliance with the provisions of section 438 of the Revised Statutes, it cannot well be considered a plea in bar.' Sharkey v. Williams, 20 Mo. App. 681, 683; Rees v. Augustine, 24 Mo. App. 673. Testing the *456plea filed herein by this rule we must conclude that the court committed no error in treating 'the amended plea as a plea in abatement and overruling plaintiff ’ s motion for judgment.
It is urged that plaintiff was entitled to judgment for the further reason that the allegation in his affidavit, to the effect that the rent was “then due and owing plaintiff,” furnishes an independent ground of attachment, and is not denied. Rev. Stat., sec. 3091; Chamberlain v. Heard, 22 Mo. App. 416. This point was not distinctly made either by plaintiff’s motion for judgment or by his niQtion for new trial in the lower court, and could not be considered here if it is ground of exception merely. Carver v. Thornhill, 53 Mo. 283; Curtis v. Curtis, 54 Mo. 351. If, on the other hand, it is error arising on the record, as distinguished from matters of exception, then plaintiff is precluded by the judgment of the Supreme Court when this case was last before it. 87 Mo. 410. The plaintiff’s affidavit that the rent .was due and unpaid was not denied by the first plea in abatement, even inferentially, yet the Supreme Court remanded the cause for new trial, thus impliedly deciding that the plaintiff was not entitled to judgment upon the pleading’s. We must, therefore, conclude that this complaint of plaintiff ’ s is likewise unfounded, since under the practice in this state questions decided upon a former appeal become the law of the particular case and will not be reexamined. Grumley v. Webb, 48 Mo. 563; Metropolitan Bank v. Taylor, 62 Mo. 338; Chouteau v. Gibson, 76 Mo. 38; Forrester v. Railroad, 26 Mo. App. 125.
Complaint is made here that the court admitted illegal evidence. It will suffice to say that no such complaint is made in the motion for new trial, and that an examination of the record discloses the fact that all the evidence offered was received without objection by either party.
The court, upon plaintiff’s request, instructed the jury as follows:
*457“4. The court instructs the jury, that if the jury find from the evidence that the defendant, at the time of the commencement of this suit, was removing the crop of corn in question from the premises where grown, and intended to remove all the crop from said premises, they will find the issues for the plaintiff, Haseltine.”
“ 5. That if the jury find,'from the evidence, that defendant, Ausherman, at the time of the commencement of this suit, was removing, or had, within thirty days before that time, removed from the premises where grown, any portion of the crop of corn in question, or in any manner disposed of the same, the jury will find the issues for the plaintiff, Haseltine, unless they shall further find that such removal or disposal of said crop was such as not in any degree to endanger, hinder, or delay the plaintiff in the collection of his rent.”
And gave, upon the defendant’s request and upon its own motion, the following instructions :
“ 1. The court instructs the jury that it is not required that defendant shall not remove any portion of the crop, but only that he shall not remove or dispose of it so as to endanger or hinder the landlord’s collection of his rent.”
“2. Although you may find, from the evidence, that defendant did remove from the premises and dispose of a portion of the crop, yet, unless you further find, from the evidence, that such removal and disposal of such part endangered, hindered, or delayed plaintiff in the collection of his .rent, you will find the issues for defendant, unless you further find from the evidence defendant intended to remove or dispose of a further portion of such crop so as to hinder, delay, or endanger plaintiff in the collection of his rent.”
“3. The court instructs the jury that the plaintiff, Haseltine, has a lien on the entire crop of corii in question, and if you find from the evidence that defendant, Ausherman, had, within thirty days previous to the attachment, removed, or was at the time of the attachment removing, the crop of corn in question, or any *458part of it, without paying rent, you will find for the plaintiff, Haseltine, unless you further find that such removal did not, in any way, hinder or delay the plaintiff in the collection of his rent.”
The court refused the following instructions asked by the plaintiff:
“ 6. The court instructs the jury that the plaintiff, Haseltine, has a lien on the entire crop of corn in question, and if you find from the evidence that the defendant, Ausherman, had, within thirty days previous to the attachment, removed, or was at the time of the attachment removing, the crop of corn in question, or any part of it, without paying the rent, you will find for the plaintiff, Haseltine.”
“7. The court instructs the jury that plaintiff, Haseltine, has a lien on the entire crop of corn in question, and if you find from the evidence that defendant, Ausherman, commenced to remove the crop, taking it clean as he went, and had gathered twenty-five acres or more, without delivering the rent, you will find for the plaintiff, Haseltine.”
This action of the court, in giving and refusing instructions, is also assigned for error.
The Supreme Court, when the case was last before it (87 Mo. 413), in construing sections 3083 and 3091 of the Revised Statutes, said :
“It is not the sense of the statute that the tenant shall not remove any portion of the crop, but only that he shall not remove or dispose of it so as to endanger or hinder the landlord’s collection of the rent. This is a question for the jury, but it is not to be determined with reference to any . property the tenant may have elsewhere. The landlord’s lien is upon the entire crop grown on the premises, and it is this lien which the statute was designed to protect.”
The instructions given by the court are in substantial compliance with the views of the Supreme Coiirt *459•thus expressed, and the plaintiff’s exceptions to the court’s action are, therefore, untenable.
Judgment affirmed.
Judge Thompson concurs; Judge Lewis is absent.